



NEXTIER OILFIELD SOLUTIONS INC.
[EQUITY AND INCENTIVE AWARD PLAN // NEXTIER OILFIELD SOLUTIONS INC. (FORMER C&J
ENERGY) MANAGEMENT INCENTIVE PLAN]
FORM OF RESTRICTED STOCK UNIT PERFORMANCE AWARD AGREEMENT
This Restricted Stock Unit Performance Award Agreement (this “Agreement”) is
made and entered into as of ###GRANT_DATE### (the “Grant Date”), by and between
NexTier Oilfield Solutions Inc., a Delaware corporation (the “Company”), and
###PARTICIPANT_NAME### (the “Participant”), who is employed by the Company or
one of its subsidiaries on the Grant Date. Capitalized terms not otherwise
defined herein or in an Appendix shall have the meanings provided in the
[NexTier Oilfield Solutions Inc. Equity and Incentive Award Plan// NexTier
Oilfield Solutions Inc. (Former C&J Energy) Management Incentive Plan] (the
“Plan”).
W I T N E S S E T H:
WHEREAS, the Company maintains the Plan; and
WHEREAS, the Company desires to grant Restricted Stock Units to the Participant
pursuant to the terms of the Plan and the terms set forth herein;
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:
1.Grant. Subject to the conditions set forth in the Plan and this Agreement,
Appendix A and Appendix B, the Company grants to the Participant
###TOTAL_AWARDS### Restricted Stock Units.
2.Vesting. The Participant shall become vested in the Restricted Stock Units as
described in Appendix A and Appendix B. Except as otherwise provided in this
Agreement or an Appendix, upon the Participant’s Termination for any reason, the
portion of the Restricted Stock Units in which the Participant has not become
vested shall be cancelled, and forfeited by the Participant, without
consideration.
3.Stockholder Rights. The Participant shall not have any voting rights, rights
to dividends or other rights of a stockholder with respect to shares of Common
Stock underlying a Restricted Stock Unit until the Restricted Stock Unit has
vested and a share of Common Stock has been issued in settlement thereof and, if
applicable, the Participant has satisfied any other conditions imposed by the
Committee.
4.Transferability. Except as permitted by the Committee, in its sole discretion,
the Restricted Stock Units may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by the Participant other than by
will or by the laws of descent and distribution or, subject to the consent of
the Committee, pursuant to a domestic relations order, unless and until the
Restricted Stock Units have been settled and the shares of Common Stock
underlying the Restricted Stock Units have been issued, and all restrictions
applicable to such shares have lapsed, and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company; provided that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance.
5.Taxes. The Participant has reviewed with his or her own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant’s own tax liability that may
arise as a result of this investment or the transactions contemplated by this
Agreement. In accordance with the terms of the Plan, the Participant may elect
to satisfy any applicable tax withholding obligations arising from the vesting
or settlement of the Restricted Stock Units by having the Company withhold a
portion of the shares of Common Stock to be delivered to the Participant upon
settlement of the Restricted Stock Units or by delivering to the Company vested
shares of Common Stock owned by the Participant, that in either case have a Fair
Market Value equal to the sums required to be withheld; provided that, the
number of shares of Common Stock which may be withheld in order to satisfy the
Participant’s federal, state, local and foreign income and payroll tax
liabilities hereunder shall be limited to the number of shares of Common Stock
which have a Fair Market Value on the date of withholding equal to the aggregate
amount of such tax liabilities based on the minimum statutory withholding rates
for federal, state, local and foreign income tax and payroll tax purposes that
are applicable to such supplemental taxable income.
6.Incorporation by Reference. The terms and provisions of the Plan are
incorporated herein by reference, and the Participant hereby acknowledges
receiving a copy of the Plan and represents that the Participant is familiar
with the terms and provisions thereof. The Participant accepts this Award
subject to all of the terms and conditions of the Plan. In the event of a
conflict or inconsistency between the terms of the Plan and the terms of this
Agreement, the Plan shall govern and control. Further, the terms and provisions
of the Participant’s employment agreement, if any, are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms of the
Participant’s employment agreement and this Agreement, the Participant’s
employment agreement shall govern and control.
7.Securities Laws and Representations. The Participant acknowledges that the
Plan is intended to conform to the extent necessary with all applicable federal,
state and foreign securities laws (including the Securities Act and the Exchange
Act) and any and all regulations and rules promulgated thereunder by the
Securities and Exchange Commission or any other governmental regulatory body.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the shares are to be issued, only in such a manner as to conform to such
laws, rules and regulations. To the extent permitted by applicable law, the Plan
and this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations. Without limiting the foregoing, the Restricted
Stock Units are being granted to the Participant, upon settlement of the
Restricted Stock Units any shares of Common Stock shall be issued to the
Participant, and this Agreement is being made by the Company in reliance upon
the following express representations and warranties of the Participant. The
Participant acknowledges, represents and warrants that:
(a)    The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act of 1933 (the
“Securities Act”) and in this connection the Company is relying in part on the
Participant’s representations set forth in herein;
(b)    Any shares of Common Stock issued to the Participant upon settlement of
the Restricted Stock Units must be held indefinitely by the Participant unless
(i) an exemption from the registration requirements of the Securities Act is
available for the resale of such shares of Common Stock or (ii) the Company
files an additional registration statement (or a “re-offer prospectus”) with
regard to the resale of such shares of Common Stock and the Company is under no
obligation to continue in effect a Form S-8 Registration Statement or to
otherwise register the resale of such shares of Common Stock (or to file a
“re-offer prospectus”); and
(c)    The exemption from registration under Rule 144 shall not be available
under current law unless (i) a public trading market then exists for the Common
Stock, (ii) adequate information concerning the Company is then available to the
public, and (iii) other terms and conditions of Rule 144 or any exemption
therefrom are complied with, and that any sale of shares of Common Stock issued
to the Participant upon settlement of the Restricted Stock Units may be made
only in limited amounts in accordance with, such terms and conditions.
8.Captions. The captions in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning of terms contained herein.
9.Entire Agreement. This Agreement together with the Plan, as either of the
foregoing may be amended or supplemented in accordance with their terms,
constitutes the entire agreement and understanding of the parties hereto with
respect to the subject matter contained herein and therein, and supersedes all
prior communications, representations and negotiations in respect thereto.
10.Successors and Assigns. The terms of this Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
successors and permitted assigns. The Participant may not assign any of the
rights or obligations under this Agreement without the prior written consent of
the Company. The Company may assign its rights and obligations to another entity
which shall succeed to all or substantially all of the assets and business of
the Company.
11.Amendments and Waivers. Subject to the provisions of the Plan, the provisions
of this Agreement may not be amended, modified, supplemented or terminated, and
waivers or consents to departures from the provisions hereof may not be given,
without the written consent of each of the parties hereto.
12.Severability. In the event that any provision of this Agreement shall be held
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining parts of this Agreement, and this Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.
13.Signature in Counterparts. This Agreement may be signed in counterparts, each
which shall constitute an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
14.Notices. Any notice required to be given or delivered to the Company under
the terms of the Plan or this Agreement shall be in writing and addressed to the
General Counsel and the Secretary of the Company at its principal corporate
offices. Any notice required to be given or delivered to the Participant shall
be in writing and addressed to the Participant at the address listed in the
Company’s personnel files or to such other address as the Participant may
designate in writing from time to time to the Company. All notices shall be
deemed to have been given or delivered upon: personal delivery, three days after
deposit in the United States mail by certified or registered mail (return
receipt requested), one business day after deposit with any return receipt
express courier (prepaid), or one business day after transmission by facsimile.
15.Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to any choice of law provision or rule (whether of the State of Delaware
or any other jurisdiction) that would cause the laws of any jurisdiction other
than the State of Delaware to be applied.
16.Consent to Jurisdiction. Each of the parties hereto hereby irrevocably and
unconditionally agrees that any action, suit or proceeding, at law or equity,
arising out of or relating to the Plan, this Agreement or any agreements or
transactions contemplated hereby shall only be brought in any federal court of
the Southern District of Texas or any state court located in Harris County,
State of Texas, and hereby irrevocably and unconditionally expressly submits to
the personal jurisdiction and venue of such courts for the purposes thereof and
hereby irrevocably and unconditionally waives (by way of motion, as a defense or
otherwise) any and all jurisdictional, venue and convenience objections or
defenses that such party may have in such action, suit or proceeding. Each party
hereby irrevocably and unconditionally consents to the service of process of any
of the aforementioned courts.
17.Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH
RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT OR THE
VALIDITY, INTERPRETATION OR ENFORCEMENT HEREOF. THE PARTIES HERETO AGREE THAT
THIS SECTION IS A SPECIFIC AND MATERIAL ASPECT OF THIS AGREEMENT AND WOULD NOT
ENTER INTO THIS AGREEMENT IF THIS SECTION WERE NOT PART OF THIS AGREEMENT.
18.No Employment Rights. The Participant understands and agrees that this
Agreement does not impact in any way the right of the Company or its
Subsidiaries to terminate or change the terms of the employment of the
Participant at any time for any reason whatsoever, with or without cause, nor
confer upon any right to continue in the employ of the Company or any of its
Subsidiaries.
19.Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, the Plan, the Restricted Stock Units and this
Agreement shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by applicable law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.
20.Claw-Back Policy. The Restricted Stock Units shall be subject to any
claw-back policy implemented by the Company.
[Signature page follows]


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
first date set forth above.
NEXTIER OILFIELD SOLUTIONS INC.
By: ###DRUMMOND###
Name:
Robert W. Drummond

Title: President & Chief Executive Officer


PARTICIPANT
By: /s/ ###PARTICIPANT_NAME###
Name: ###PARTICIPANT_NAME###     




Appendix A
Performance Award - Relative TSR Award
(Three Year Vesting Award)
The terms of this Appendix A shall apply to 50% of the ###TOTAL_AWARDS###
Restricted Stock Units (the “Three Year RSUs”) awarded to ###PARTICIPANT_NAME###
(the “Participant”) on ###GRANT_DATE### (the “Grant Date”) under the [NexTier
Oilfield Solutions Inc. Equity and Incentive Award Plan// NexTier Oilfield
Solutions Inc. (Former C&J Energy) Management Incentive Plan] (the “Plan”).
1.
General.



(a)    Except as provided in Section 4 below, the Participant’s Three Year RSUs
Units shall become vested based on the satisfaction of both the Time Measure and
the Performance Criteria for such Three Year RSUs, each as outlined below. The
initial number of Three Year RSUs fixed as the “target” number of shares of
Common Stock that may be delivered upon settlement of the Three Year RSUs
subject to this Appendix shall be 50% of ###TOTAL_AWARDS### (the “Target
Number”). Such initial number of Three Year RSUs shall be adjusted based on the
attainment of the Performance Criteria described in Section 3 below.


(b)    The “Performance Period” for the Three Year RSUs subject to this Appendix
shall commence on January 1, 2020 and end on December 31, 2022.


2.
Time Measure.

The Time Measure shall be satisfied with respect to a Three Year RSU if the
Participant is an employee, consultant or a member of the board of directors (or
a similar position) of the Company for the period beginning on the Grant Date
and ending on December 31, 2022 (the “Time Vesting Date”).
3.
Performance Criteria.

(a)The attainment of the Performance Criteria and Payout Percentage (see table
below in Section 3(c)) shall determine (i) the number of Participant’s Three
Year RSUs for which the Forfeiture Restrictions shall lapse on the Measurement
Date, and (ii) the number of shares of Common Stock delivered upon settlement of
such Three Year RSUs. The number of the Participant’s Three Year RSUs which
cease to be subject to Forfeiture Restrictions on the Measurement Date, and the
number of shares of Common Stock delivered with respect to the Participant’s
Three Year RSUs, is based upon the Company’s Annualized Total Stockholder Return
(“Annualized TSR”) ranking relative to the TSR Peer Group, which is described in
Section 3(h) below, (“Relative TSR Performance Rank”) for the Performance
Period. As provided in Section 3(c) below, the Performance Criteria will be
satisfied based on the Company’s Relative TSR during the Performance Period, as
certified in writing by the Committee following the end of the Performance
Period.
(b)The Forfeiture Restriction shall lapse if the Company’s Relative TSR
Performance Rank for the Performance Period is at least the 30th percentile;
provided that the final number of Three Year RSUs subject to this Appendix as of
the applicable Measurement Date, and the number of shares of Stock delivered
with respect to Participant’s Three Year RSUs, shall be determined based on the
Company’s Relative TSR Performance Rank as described in the table below. If the
Company’s Relative TSR Performance Rank is between the levels designated in the
table below, then the Payout Percentage (shown in the table below) shall be
adjusted based on linear interpolation between applicable percentages. For
example, (i) if the Company’s Relative TSR is in the 35th percentile, then the
Payout Percentage would be 75% of the Target Number, and (ii) if the Company’s
Relative TSR is in the 65th percentile, then the Payout Percentage would be 150%
of the Target Number.
Level
Relative TSR Performance Rank
Payout Percentage
Maximum
80th percentile
200% of Target Number
Target
50th percentile
100% of Target Number
Threshold
20th percentile
50% of Target Number
 
Below 20th percentile
0%



(c)Annualized TSR is a percentage that shall be calculated as follows:


where n represents the number of years over which Annualized TSR is measured.
The “Ending Average Stock Price” shall be calculated as the average Closing
Stock Price for the last 20 trading days of the applicable Performance Period.
The “Beginning Average Stock Price” shall be calculated as the average Closing
Stock Price for the last 20 trading days prior to the first day of the
applicable Performance Period.
The “Closing Stock Price” of a share of Common Stock shall be the closing
quotation on the New York Stock Exchange (“NYSE”) for the applicable date (or an
applicable substitute exchange or quotation system if the NYSE is no longer
applicable).
“Aggregate Dividend Amount” shall be calculated as the fair market value of the
aggregate share dividends or distributions that ‎have been distributed with
respect to a share of Common Stock during the applicable Performance Period.
The Annualized TSR for the TSR Peer Group companies will be determined using the
calculation method described above based on information specific to the TSR Peer
Group companies.
(d)Notwithstanding Section 3(c) above, the Payout Percentage for the
Participant’s Three Year RSUs shall be subject to the following modifications:
(i) if the Company’s Annualized TSR for the Performance Period is a negative
amount, then then the Payout Percentage multiplied by the Target Number
multiplied by the Closing Stock Price on the Settlement Date shall not exceed
the Target Number multiplied by Closing Stock Price on Grant Date; and (ii) if
the Company’s Annualized TSR for the Performance Period is at least twenty
percent (20%), then the Payout Percentage shall be not less than one hundred
percent (100%).
(e)In addition to any other authority or powers granted to the Committee herein
or in the Plan, the Committee shall have the authority to interpret and
determine the application and calculation of any matter relating to the
determination of Annualized TSR and Relative TSR Performance Rank, including any
terms in the Agreement or this Appendix. The Committee shall also have the power
to make any and all adjustments it deems appropriate to reflect any changes in
the Company’s outstanding Common Stock, including by reason of subdivision or
consolidation of the Common Stock or other capital readjustment, the payment of
a stock dividend on the Common Stock, other increase or reduction in the number
of shares of Common Stock outstanding, recapitalizations, reorganizations,
mergers, consolidations, combinations, split-ups, split-offs, spin-offs,
exchanges or other relevant changes in capitalization or distributions to the
Participants of shares of Common Stock. The determination of the Committee with
respect to any such matter shall be conclusive.
(f)If a Change in Control occurs during the Performance Period, the Performance
Period shall be deemed to have ended on the date such Change in Control occurs
for purposes of determining the number of Three Year RSUs that shall be subject
to this Agreement; provided, however, that the Participant shall be required to
continue to provide services to the Company until the Time Vesting Date to
become vested in such Three Year RSUs.
(g)TSR Peer Group. The initial TSR Peer Group shall include the companies listed
in the chart below.
Name
Ticker
Patterson-UTI Energy, Inc.
PTEN
RPC, Inc.
RES
ProPetro Holding Corp.
PUMP
FTS International
FTSI
Liberty Oilfield Services
LBRT
Nine Energy Service, Inc.
NINE
U.S. Well Services, Inc.
USWS
Quintana Energy Services
QES
PHLX Oil Service Sector Index
^OSX



The Committee, in its sole discretion, may adjust or change the TSR Peer Group
as circumstances warrant during the Performance Period, provided any such change
shall be made in good faith and shall not result in an arbitrary increase or
decrease in the amount payable under this Agreement. Any such adjustment or
change may include, but not be limited to, the following:
(1)    If a TSR Peer Group company becomes bankrupt, the bankrupt company will
remain in the TSR Peer Group positioned at one level below the lowest performing
non-bankrupt TSR Peer Group. In the case of multiple bankruptcies, the bankrupt
TSR Peer Group companies will be positioned below the non-bankrupt companies in
chronological order by bankruptcy date with the first to go bankrupt at the
bottom.
(2)    If a TSR Peer Group company is acquired by another company, including
through a management buy-out or going-private transaction, the acquired TSR Peer
Group company will be removed from the TSR Peer Group for the entire Performance
Period; provided that if the acquired TSR Peer Group company became bankrupt
prior to its acquisition it shall be treated as provided in paragraph (1),
above, or if it shall become delisted according to paragraph (5) below prior to
its acquisition it shall be treated as provided in paragraph (5).
(3)    If a TSR Peer Group company spins-off a portion of its business in a
manner which results in the TSR Peer Group company and the spin-off company both
being publicly traded, the TSR Peer Group company will not be removed from the
TSR Peer Group for the entire Performance Period and the spin-off company will
not be added to the TSR Peer Group. In the event the Committee determines that
including the spin-off company in the TSR Peer Group instead of the original TSR
Peer Group company is consistent with the Committee’s intent in designating the
TSR Peer Group company as part of the TSR Peer Group, the Committee may instead
elect to include the spin-off company in the TSR Peer Group.
(4)    If a TSR Peer Group company acquires another company, the acquiring TSR
Peer Group company will remain in the TSR Peer Group for the Performance Period.
(5)    If a TSR Peer Group company is delisted from either the New York Stock
Exchange (NYSE) or the National Association of Securities Dealers Automated
Quotations (NASDAQ), other than as a result of an event described in clauses (1)
or (2) above, such that it is no longer listed on either exchange, such delisted
TSR Peer Group company will remain in the TSR Peer Group positioned at one level
below the lowest performing listed company and above the highest ranked bankrupt
TSR Peer Group company (see paragraph (1) above). In the case of multiple
delistings, the delisted TSR Peer Group companies will be positioned below the
listed and above the bankrupt TSR Peer Group companies in chronological order by
delisting date with the first to be delisted at the bottom of the delisted
companies. If a delisted company shall become bankrupt, it shall be treated as
provided in paragraph (1) above. If a delisted company shall be later acquired,
it shall be treated as a delisted company under this paragraph. If a delisted
company shall relist during the Performance Period, it shall remain in its
relative delisted position determined under this paragraph.
(6)    If any TSR Peer Group company’s stock splits (or if there are other
similar subdivisions, consolidations or changes in such company’s stock or
capitalization), such company’s Annualized TSR performance will be adjusted for
the stock split so as not to give an advantage or disadvantage to such company
by comparison to the other TSR Peer Group companies.
4.
Accelerated Vesting.



(a)In the event of the Participant’s Termination (i) by the Company without
Cause (other than as a result of death or Disability) prior to the end of the
applicable Performance Period or (ii) by the Participant for Good Reason prior
to the end of the applicable Performance Period:
(x)    if such Termination occurs within the twelve (12) month period following
a Change in Control (a “CIC Period”), then upon the date of such Termination the
Participant shall become one hundred percent (100%) vested in the Three Year
RSUs, and
(y)    if such Termination occurs other than within a CIC Period, then upon the
date of such Termination the Participant shall be deemed to have satisfied the
Time Measure with respect to a pro-rata portion of the Three Year RSUs, which
amount shall be determined as if the Participant remained employed for a period
of twelve (12) month following the date of Termination. The actual amount shall
be paid at the time such payments would have been made if the Participant
remained continuously employed by the Company through the end of the applicable
Performance Period and shall be determined based on the achievement of the
applicable Performance Criteria during the applicable Performance Period.
(b)Except as otherwise provided in Section 4(a) above, in the event of the
Participant’s Termination (i) due to the Participant’s death or (ii) by the
Company due to the Participant’s Disability, then upon the date of such
Termination the Participant shall be deemed to have satisfied the Time Measure
with respect to a pro-rata portion of the Three Year RSUs, which amount shall be
determined as if the Participant remained employed for a period of twelve (12)
month following the date of Termination; provided, however, that the actual
amount paid at the time such payments would have been made if the Participant
remained continuously employed by the Company through the end of the applicable
Performance Period and shall be determined based on the achievement of the
applicable Performance Criteria during the applicable Performance Period.
5.
Award Settlement.

The Company shall deliver to the Participant (or, in the event of the
Participant’s prior death, the Participant’s beneficiary), one (1) share of
Common Stock for each Three Year RSU in which the Participant becomes vested in
accordance with this Agreement. If any dividends are paid with respect to a
share of Common Stock ‎during the vesting period, an equivalent amount shall
accrue and be held by the Company ‎without interest (a “Dividend Equivalents”)
until the Three Year RSUs become vested, at which time such amount ‎shall be
paid to the Participant, or are forfeited, at which time such amount shall be
forfeited.‎ Delivery of such Common Stock and Dividend Equivalents, if any,
shall be made as soon as reasonably practicable following the end of the
applicable Performance Period, but in no event later than the fifteenth (15th)
day of the third month following the end of the calendar year in which the end
of the applicable Performance Period occurs (the date of such delivery, the
“Settlement Date”).
6.
Definitions

For purposes of this Agreement (including Appendix B) the following definitions
shall apply.
(a)“Cause” shall mean (i) in the event that the Participant is subject to a
written employment or similar individualized agreement with the Company and/or
any of its Subsidiaries that defines “cause” (or words with similar meaning),
Cause shall have the meaning set forth in such agreement, and (ii) in the event
that the Participant is not subject to a written employment or similar
individualized agreement with the Company and/or any of its Subsidiaries that
defines “cause” (or words with similar meaning), Cause shall mean (a) the
Participant’s indictment for, conviction of, or the entry of a plea of guilty or
no contest to, a felony or any other crime involving dishonesty, moral turpitude
or theft; (b) the Participant’s conduct in connection with the Participant’s
duties or responsibilities with the Company that is fraudulent, unlawful or
grossly negligent; (c) the Participant’s willful misconduct; (d) the
Participant’s contravention of specific lawful directions related to a material
duty or responsibility which is directed to be undertaken from the Board or the
person to whom the Participant reports; (e) the Participant’s material breach of
the Participant’s obligations under the Plan, this Agreement or any other
agreement between the Participant and the Company and its Subsidiaries; (f) any
acts of dishonesty by the Participant resulting or intending to result in
personal gain or enrichment at the expense of the Company, its Subsidiaries or
Affiliates; or (g) the Participant’s failure to comply with a material policy of
the Company, its Subsidiaries or Affiliates.
(b)“Disability” means a determination by the Company in accordance with
applicable law that as a result of a physical or mental injury or illness, the
Participant is unable to perform the essential functions of the Participant’s
job with or without reasonable accommodation for a period of (i) ninety (90)
consecutive days, or (ii) one hundred twenty (120) days in any one (1) year
period.
“Good Reason” shall mean (i) in the event that the Participant is subject to a
written employment or similar individualized agreement with the Company and/or
any of its Subsidiaries that defines “good reason” (or words with similar
meaning), Good Reason shall have the meaning set forth in such agreement, and
(ii) in the event that the Participant is not subject to a written employment or
similar individualized agreement with the Company and/or any of its Subsidiaries
that defines “good reason” (or words with similar meaning), Good Reason shall
mean the occurrence of any of the following, without the Participant’s consent:
(a) a material diminution of the Participant’s title, duties or authority, or
(b) a material reduction in the Participant’s base salary. Any event shall cease
to constitute Good Reason unless within ninety (90) days after the Participant’s
knowledge of the occurrence of such event that constitutes Good Reason the
Participant has provided the Company with at least thirty (30) days’ written
notice setting forth in reasonable specificity the events or facts that
constitute Good Reason. If the Company timely cures the event giving rise to
Good Reason for the Participant’s resignation, the Good Reason shall be deemed
not to exist.

Appendix B
Performance Award - Relative TSR Award
(Two Year Vesting Award)
The terms of this Appendix A shall apply to 50% of the ###TOTAL_AWARDS###
Restricted Stock Units (the “Two Year RSUs”) awarded to ###PARTICIPANT_NAME###
(the “Participant”) on ###GRANT_DATE### (the “Grant Date”) under the [NexTier
Oilfield Solutions Inc. Equity and Incentive Award Plan// NexTier Oilfield
Solutions Inc. (Former C&J Energy) Management Incentive Plan] (the “Plan”).
1.
General.



(a)Except as provided in Section 4 below, the Participant’s Two Year RSUs Units
shall become vested based on the satisfaction of both the Time Measure and the
Performance Criteria for such Two Year RSUs, each as outlined below. The initial
number of Two Year RSUs fixed as the “target” number of shares of Common Stock
that may be delivered upon settlement of the Two Year RSUs subject to this
Appendix shall be 50% of ###TOTAL_AWARDS### (the “Target Number”). Such initial
number of Two Year RSUs shall be adjusted based on the attainment of the
Performance Criteria described in Section 3 below.


(b)The “Performance Period” for the Two Year RSUs subject to this Appendix shall
commence on January 1, 2020 and end on December 31, 2021.


2.
Time Measure.

The Time Measure shall be satisfied with respect to a Two Year RSU if the
Participant is an employee, consultant or a member of the board of directors (or
a similar position) of the Company for the period beginning on the Grant Date
and ending on December 31, 2021 (the “Time Vesting Date”).
3.
Performance Criteria.

(a)The attainment of the Performance Criteria and Payout Percentage (see table
below in Section 3(c)) shall determine (i) the number of Participant’s Two Year
RSUs for which the Forfeiture Restrictions shall lapse on the Measurement Date,
and (ii) the number of shares of Common Stock delivered upon settlement of such
Two Year RSUs. The number of the Participant’s Two Year RSUs which cease to be
subject to Forfeiture Restrictions on the Measurement Date, and the number of
shares of Common Stock delivered with respect to the Participant’s Two Year
RSUs, is based upon the Company’s Annualized Total Stockholder Return
(“Annualized TSR”) ranking relative to the TSR Peer Group, which is described in
Section 3(h) below, (“Relative TSR Performance Rank”) for the Performance
Period. As provided in Section 3(c) below, the Performance Criteria will be
satisfied based on the Company’s Relative TSR during the Performance Period, as
certified in writing by the Committee following the end of the Performance
Period.
(b)The Forfeiture Restriction shall lapse if the Company’s Relative TSR
Performance Rank for the Performance Period is at least the 30th percentile;
provided that the final number of Two Year RSUs subject to this Appendix as of
the applicable Measurement Date, and the number of shares of Stock delivered
with respect to Participant’s Two Year RSUs, shall be determined based on the
Company’s Relative TSR Performance Rank as described in the table below. If the
Company’s Relative TSR Performance Rank is between the levels designated in the
table below, then the Payout Percentage (shown in the table below) shall be
adjusted based on linear interpolation between applicable percentages. For
example, (i) if the Company’s Relative TSR is in the 35th percentile, then the
Payout Percentage would be 75% of the Target Number, and (ii) if the Company’s
Relative TSR is in the 65th percentile, then the Payout Percentage would be 150%
of the Target Number.
Level
Relative TSR Performance Rank
Payout Percentage
Maximum
80th percentile
200% of Target Number
Target
50th percentile
100% of Target Number
Threshold
20th percentile
50% of Target Number
 
Below 20th percentile
0%



(c)Annualized TSR is a percentage that shall be calculated as follows:


where n represents the number of years over which Annualized TSR is measured.
The “Ending Average Stock Price” shall be calculated as the average Closing
Stock Price for the last 20 trading days of the applicable Performance Period.
The “Beginning Average Stock Price” shall be calculated as the average Closing
Stock Price for the last 20 trading days prior to the first day of the
applicable Performance Period.
The “Closing Stock Price” of a share of Common Stock shall be the closing
quotation on the New York Stock Exchange (“NYSE”) for the applicable date (or an
applicable substitute exchange or quotation system if the NYSE is no longer
applicable).
“Aggregate Dividend Amount” shall be calculated as the fair market value of the
aggregate share dividends or distributions that ‎have been distributed with
respect to a share of Common Stock during the applicable Performance Period.
The Annualized TSR for the TSR Peer Group companies will be determined using the
calculation method described above based on information specific to the TSR Peer
Group companies.
(d)Notwithstanding Section 3(c) above, the Payout Percentage for the
Participant’s Two Year RSUs shall be subject to the following modifications: (i)
if the Company’s Annualized TSR for the Performance Period is a negative amount,
then then the Payout Percentage multiplied by the Target Number multiplied by
the Closing Stock Price on the Settlement Date shall not exceed the Target
Number multiplied by Closing Stock Price on Grant Date; and (ii) if the
Company’s Annualized TSR for the Performance Period is at least twenty percent
(20%), then the Payout Percentage shall be not less than one hundred percent
(100%).
(e)In addition to any other authority or powers granted to the Committee herein
or in the Plan, the Committee shall have the authority to interpret and
determine the application and calculation of any matter relating to the
determination of Annualized TSR and Relative TSR Performance Rank, including any
terms in the Agreement or this Appendix. The Committee shall also have the power
to make any and all adjustments it deems appropriate to reflect any changes in
the Company’s outstanding Common Stock, including by reason of subdivision or
consolidation of the Common Stock or other capital readjustment, the payment of
a stock dividend on the Common Stock, other increase or reduction in the number
of shares of Common Stock outstanding, recapitalizations, reorganizations,
mergers, consolidations, combinations, split-ups, split-offs, spin-offs,
exchanges or other relevant changes in capitalization or distributions to the
Participants of shares of Common Stock. The determination of the Committee with
respect to any such matter shall be conclusive.
(f)If a Change in Control occurs during the Performance Period, the Performance
Period shall be deemed to have ended on the date such Change in Control occurs
for purposes of determining the number of Two Year RSUs that shall be subject to
this Agreement; provided, however, that the Participant shall be required to
continue to provide services to the Company until the Time Vesting Date to
become vested in such Two Year RSUs.
(g)TSR Peer Group. The initial TSR Peer Group shall include the companies listed
in the chart below.
Name
Ticker
Patterson-UTI Energy, Inc.
PTEN
RPC, Inc.
RES
ProPetro Holding Corp.
PUMP
FTS International
FTSI
Liberty Oilfield Services
LBRT
Nine Energy Service, Inc.
NINE
U.S. Well Services, Inc.
USWS
Quintana Energy Services
QES
PHLX Oil Service Sector Index
^OSX



The Committee, in its sole discretion, may adjust or change the TSR Peer Group
as circumstances warrant during the Performance Period, provided any such change
shall be made in good faith and shall not result in an arbitrary increase or
decrease in the amount payable under this Agreement. Any such adjustment or
change may include, but not be limited to, the following:
(7)    If a TSR Peer Group company becomes bankrupt, the bankrupt company will
remain in the TSR Peer Group positioned at one level below the lowest performing
non-bankrupt TSR Peer Group. In the case of multiple bankruptcies, the bankrupt
TSR Peer Group companies will be positioned below the non-bankrupt companies in
chronological order by bankruptcy date with the first to go bankrupt at the
bottom.
(8)    If a TSR Peer Group company is acquired by another company, including
through a management buy-out or going-private transaction, the acquired TSR Peer
Group company will be removed from the TSR Peer Group for the entire Performance
Period; provided that if the acquired TSR Peer Group company became bankrupt
prior to its acquisition it shall be treated as provided in paragraph (1),
above, or if it shall become delisted according to paragraph (5) below prior to
its acquisition it shall be treated as provided in paragraph (5).
(9)    If a TSR Peer Group company spins-off a portion of its business in a
manner which results in the TSR Peer Group company and the spin-off company both
being publicly traded, the TSR Peer Group company will not be removed from the
TSR Peer Group for the entire Performance Period and the spin-off company will
not be added to the TSR Peer Group. In the event the Committee determines that
including the spin-off company in the TSR Peer Group instead of the original TSR
Peer Group company is consistent with the Committee’s intent in designating the
TSR Peer Group company as part of the TSR Peer Group, the Committee may instead
elect to include the spin-off company in the TSR Peer Group.
(10)    If a TSR Peer Group company acquires another company, the acquiring TSR
Peer Group company will remain in the TSR Peer Group for the Performance Period.
(11)    If a TSR Peer Group company is delisted from either the New York Stock
Exchange (NYSE) or the National Association of Securities Dealers Automated
Quotations (NASDAQ), other than as a result of an event described in clauses (1)
or (2) above, such that it is no longer listed on either exchange, such delisted
TSR Peer Group company will remain in the TSR Peer Group positioned at one level
below the lowest performing listed company and above the highest ranked bankrupt
TSR Peer Group company (see paragraph (1) above). In the case of multiple
delistings, the delisted TSR Peer Group companies will be positioned below the
listed and above the bankrupt TSR Peer Group companies in chronological order by
delisting date with the first to be delisted at the bottom of the delisted
companies. If a delisted company shall become bankrupt, it shall be treated as
provided in paragraph (1) above. If a delisted company shall be later acquired,
it shall be treated as a delisted company under this paragraph. If a delisted
company shall relist during the Performance Period, it shall remain in its
relative delisted position determined under this paragraph.
(12)    If any TSR Peer Group company’s stock splits (or if there are other
similar subdivisions, consolidations or changes in such company’s stock or
capitalization), such company’s Annualized TSR performance will be adjusted for
the stock split so as not to give an advantage or disadvantage to such company
by comparison to the other TSR Peer Group companies.
4.
Accelerated Vesting.



(a)In the event of the Participant’s Termination (i) by the Company without
Cause (other than as a result of death or Disability) prior to the end of the
Performance Period or (ii) by the Participant for Good Reason prior to the end
of the Performance Period:
(x)    if such Termination occurs within the twelve (12) month period following
a Change in Control (a “CIC Period”), then upon the date of such Termination the
Participant shall become one hundred percent (100%) vested in the Two Year RSUs,
and
(y)    if such Termination occurs other than within a CIC Period, then upon the
date of such Termination the Participant shall be deemed to have satisfied the
Time Measure with respect to a pro-rata portion of the Two Year RSUs, which
amount shall be determined as if the Participant remained employed for a period
of twelve (12) month following the date of Termination. The actual amount shall
be paid at the time such payments would have been made if the Participant
remained continuously employed by the Company through the end of the applicable
Performance Period and shall be determined based on the achievement of the
applicable Performance Criteria during the applicable Performance Period.
(b)Except as otherwise provided in Section 4(a) above, in the event of the
Participant’s Termination (i) due to the Participant’s death or (ii) by the
Company due to the Participant’s Disability, then upon the date of such
Termination the Participant shall be deemed to have satisfied the Time Measure
with respect to a pro-rata portion of the Two Year RSUs, which amount shall be
determined as if the Participant remained employed for a period of twelve (12)
month following the date of Termination; provided, however, that the actual
amount paid at the time such payments would have been made if the Participant
remained continuously employed by the Company through the end of the applicable
Performance Period and shall be determined based on the achievement of the
applicable Performance Criteria during the applicable Performance Period.
5.
Award Settlement.

The Company shall deliver to the Participant (or, in the event of the
Participant’s prior death, the Participant’s beneficiary), one (1) share of
Common Stock for each Two Year RSU in which the Participant becomes vested in
accordance with this Agreement. If any dividends are paid with respect to a
share of Common Stock ‎during the vesting period, an equivalent amount shall
accrue and be held by the Company ‎without interest (a “Dividend Equivalents”)
until the Two Year RSUs become vested, at which time such amount ‎shall be paid
to the Participant, or are forfeited, at which time such amount shall be
forfeited.‎ Delivery of such Common Stock and Dividend Equivalents, if any,
shall be made as soon as reasonably practicable following the end of the
applicable Performance Period, but in no event later than the fifteenth (15th)
day of the third month following the end of the calendar year in which the end
of the applicable Performance Period occurs (the date of such delivery, the
“Settlement Date”).




 
 
 

1

